         Case 2:18-cv-02747-MSG Document 37 Filed 10/29/18 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHRISTINA WILLIAMS and MICHAEL
 STERMEL, on behalf of themselves and all
 others similarly situated,

                Plaintiffs,
                                                       No. 2:18-cv-02747-MSG
       v.

 RED STONE, INC., as successor in interest
 to MACFARLANE GROUP, INC.,
 MEDLEY OPPORTUNITY FUND II, LP,
 MARK CURRY, BRIAN MCGOWAN,
 VINCENT NEY, and other JOHN DOE
 persons or entities,

                Defendants.

           DEFENDANT MARK CURRY’S REPLY IN SUPPORT OF
    MOTION TO DISMISS WITHOUT PREJUDICE OR TO STAY PROCEEDINGS
                 PURSUANT TO THE FIRST-FILED RULE

       On October 15, 2018, Plaintiffs’ counsel notified the Court that the plaintiffs in Glatt, et

al. v. Curry, et al., No. 4:18-cv-00101-HCM-RJK (E.D. Va.) voluntarily dismissed their

complaint. Thereafter, on October 22, 2018, the parties reached a settlement in Hengle, et al. v.

Curry, et al., No. 4:18-cv-00075-HCM-RJK (E.D. Va.). Once the Hengle action is dismissed,

there will be one first-filed action proceeding in the Eastern District of Virginia—Solomon, et al.

v. American Web Loan Inc., et al., No. 4:17-cv-00145-HCM-RJK (E.D. Va.) (filed Dec. 15,

2017). Because this action is materially on all fours with Solomon—indeed, Plaintiffs’

opposition argues that Solomon is the only case relevant to the first-filed analysis—this action

should be dismissed or stayed under the first-filed rule.

       Same Allegations: This case and Solomon will succeed or fail based on the court’s

resolution of the same fundamental question: are AWL’s loans legal? Solomon alleges that
          Case 2:18-cv-02747-MSG Document 37 Filed 10/29/18 Page 2 of 6




AWL’s loans were unlawful and that the defendants engaged in an “unlawful online payday

lending scheme” that “is a prime example of what is known as a ‘rent-a-tribe’ lending

operation.” Am. Compl., Solomon, No. 4:17-cv-00145 (Mar. 9, 2018) at ¶ 6, ECF No. 41

(“Solomon Compl.”). Here, Plaintiffs also contend that AWL’s loans were unlawful and that the

defendants were engaged in a “rent-a-tribe” scheme, with Curry purportedly driving the

operation. See Am. Compl. ¶ 33–56.

        Similar Parties: Because this case and Solomon are based on the same allegations, they

also involve similar parties. Solomon names AWL, Curry, MacFarlane, Medley as defendants,

among others. Here, Plaintiffs name Red Stone, Inc., as the successor in interest to MacFarlane,

Curry, and Medley, adding only Ney and McGowan. Although Plaintiffs raise the concern that

their claims against McGowan and Ney “could be extinguished if the statutes of limitations were

to run,” Pl. Br. at 16, that concern is easily mitigated by a stay in this action.

        Plaintiffs emphasize that AWL, Inc. is not a defendant in this matter. But artful pleading

does not change the fact that their claims are predicated on the legality of AWL’s loans. Put

another way, if AWL’s loans are lawful, Plaintiffs have no case, regardless of whether AWL is a

named defendant. The legality of AWL’s loans, in turn, depends on whether Tribal law or state

law is applied. Just like in Solomon, Curry will argue that AWL’s loans are legal under Tribal

law and that Tribal law applies to this action. See Mem. in Supp. of Mot. to Dismiss Pls.’ Claims

for Failure to State a Claim, Solomon, No. 4:17-cv-00145 (Apr. 9, 2018), ECF Nos. 79 & 87.

        Moreover, AWL’s entitlement to sovereign immunity is at issue here just as it is in

Solomon. As Plaintiffs recognize, Tribes are entitled to sovereign immunity, and this immunity

extends to the Tribe’s economic subdivisions. See Pl. Br. at 17. Whether AWL is entitled to

sovereign immunity as an economic arm of the Otoe-Missouria Tribe of Indians depends on


                                                   2
           Case 2:18-cv-02747-MSG Document 37 Filed 10/29/18 Page 3 of 6




numerous factors. See Breakthrough Mgmt. Grp., Inc. v. Chukchansi Gold Casino & Resort, 629

F.3d 1173, 1183–88 (10th Cir. 2010); see also Mem. in Supp. of Mot. to Dismiss Pls.’ Am.

Compl. Pursuant to Fed. R. of Civ. P. 12(b)(1), Solomon, No. 4:17-cv-00145 (Apr. 9, 2018), ECF

Nos. 73 & 85. The parties in Solomon are currently undertaking jurisdictional discovery on this

matter. Resolution of this issue is significant, because a finding of sovereign immunity would

deprive the court of subject matter jurisdiction over the underlying suit. Here, as in Solomon,

Curry will argue that AWL is entitled to sovereign immunity and that he is entitled to derivative

immunity, such that this matter should be dismissed for lack of subject matter jurisdiction.

Accordingly, any suggestion that AWL’s sovereign immunity is irrelevant here because

“Plaintiffs did not sue” AWL is simply incorrect. See Pl. Br. at 16. Whether AWL is entitled to

immunity, and whether this immunity extends to Curry, is a central issue here, just as it is in

Solomon.

       And beyond AWL’s sovereign immunity, the immunity of a second tribal entity that the

plaintiffs did sue will be a critical issue. Cf. Pl. Br. at 16. Red Stone, Inc., the first-named

defendant, is also a wholly-owned arm of the Otoe-Missouria Tribe, and can be expected to

assert its immunity from suit at the proper juncture. See, e.g., Mem. in Supp. of Mot. to Dismiss

Pursuant to Fed. R. Civ. P. 12(b)(1), Hengle, No. 4:18-cv-00075 (Apr. 18, 2018), ECF No. 37 at

22–23 (explaining why Red Stone is an arm of the Tribe entitled to sovereign immunity).

Regardless whether AWL is a party to this suit, the same sovereign-immunity issues about which

Plaintiffs complain will drive much of the threshold litigation in this action.

       Overlapping Classes: Both cases contain overlapping putative classes. Solomon is a

putative nationwide class action of all consumers who took out loans from AWL. Solomon

Compl. ¶ 198. This case seeks to certify a class (and sub-class) of consumers who reside in


                                                   3
           Case 2:18-cv-02747-MSG Document 37 Filed 10/29/18 Page 4 of 6




Pennsylvania who took out loans from AWL. See Am. Compl. ¶¶ 79–80. Accordingly,

Solomon’s putative nationwide class encompasses Plaintiff’s class.

       Of note, the putative class of Pennsylvania consumers in this case also maps directly on

to the Pennsylvania sub-classes identified in the now-dismissed Glatt action. Matthew Wessler,

who represents the Plaintiffs in this action, also represented the Glatt Plaintiffs. See Compl.,

Glatt, No. 4:17-cv-00101-HCM-RJK (E.D. Va. Aug. 9, 2018) at 30, ECF No. 1. The Glatt

voluntary dismissal came only after the Eastern District of Virginia (1) denied Mr. Wessler’s bid

to become a member of a proposed interim class counsel committee in the Solomon case and (2)

consolidated Glatt with the first-filed Solomon action. See Orders, Glatt, No. 4:18-cv-00101-

HCM-RJK (E.D. Va. Sept. 17, 2018), ECF Nos. 19 and 20. Having been denied control of the

nationwide class action pending in Virginia, Plaintiffs’ counsel are presumably seeking greener

pastures here. This Court should not tolerate such gamesmanship.

       Substantively Identical Claims and Defenses: The putative class members in both

cases bring substantively identical claims. Solomon’s putative nationwide class seeks to bring

claims on behalf of all consumers who took out loans from AWL under RICO, the Electronic

Funds Transfer Act, the Truth in Lending Act, and unjust enrichment. Solomon Compl. ¶¶ 198,

209–76. This case seeks to bring claims on behalf of all Pennsylvania residents who took out

loans from AWL under RICO and various state law claims concerning the legality of AWL’s

loans. All of these claims rise and fall on whether AWL’s loans are legal, in addition to whether

AWL and Curry are entitled to assert immunity. Given this fundamental similarity, Curry will

present the same defenses here as in Solomon. For example, the same motions that are now

pending in Solomon will also be made here, including:

       •    Motions to dismiss on the basis of derivative sovereign immunity, because
            AWL is entitled to sovereign immunity as an arm of the Otoe-Missouria Tribe
                                                 4
           Case 2:18-cv-02747-MSG Document 37 Filed 10/29/18 Page 5 of 6




            of Indians, and Curry is entitled to derivative immunity as an officer of AWL;
            in addition, given Plaintiffs’ decision not to name AWL as a party, Defendants
            also anticipate moving to dismiss for failure to join a necessary party, which
            would require dismissal if AWL is entitled to sovereign immunity and cannot
            be joined.

       •    Motions to dismiss for failure to state a claim, in part because AWL’s loan
            agreements are governed by Tribal law and are lawful under Tribal law;

       •    Motions to compel arbitration, because AWL’s loan agreements provide that
            disputes will be arbitrated; and

       •    Motions to transfer to the Western District of Oklahoma, because that is the
            location of the Tribe and key witnesses.

       These issues are pending in the Eastern District of Virginia, with the Court indicating it

will take up the issue of sovereign immunity first. See Transcript of Proceedings at 15–16,

Solomon, No. 4:18-cv-00145 (Aug. 1, 2018). The dismissal of Glatt and the expected dismissal

of Hengle have no impact on application of the first-filed rule. Given the substantial similarity

between the parties, the claims, and the defenses in this matter and Solomon, a dismissal or stay

under the first-filed rule is the appropriate remedy.



Dated: October 25, 2018                                 Respectfully Submitted,

                                                        By: s/ Rachel Rodman

                                                        Rachel Rodman (pro hac vice)
                                                        Craig Singer (PA State Bar No. 71394)
                                                        WILLIAMS & CONNOLLY LLP
                                                        725 Twelfth Street, N.W.
                                                        Washington, DC 20005
                                                        Telephone: (202) 434-5000
                                                        Facsimile: (202) 434-5029
                                                        E-mail: rrodman@wc.com
                                                        E-mail: csinger@wc.com

                                                        Attorneys for Specially-Appearing
                                                        Defendant Mark Curry

                                                  5
          Case 2:18-cv-02747-MSG Document 37 Filed 10/29/18 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of October, 2018, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system. The foregoing is available for viewing and

downloading from the CM/ECF system, which will also send e-mail notification of such filing to

all attorneys of record in this action.


                                                      s/ Rachel Rodman
                                                      Rachel Rodman (pro hac vice)
                                                      WILLIAMS & CONNOLLY LLP
                                                      725 Twelfth Street, N.W.
                                                      Washington, DC 20005
                                                      Telephone: (202) 434-5000
                                                      Facsimile: (202) 434-5029
                                                      E-mail: rrodman@wc.com

                                                      Attorney for Specially-Appearing Defendant
                                                      Mark Curry




                                                 6
